Order filed November 14. 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00268-CV
                                   ____________

                        HELEN MAYFIELD, Appellant

                                        V.

  JOHN CUOCO, STEVE FULLJART, KBTX NEWS, A CORPORATION
     AND GRAY COMMUNICATIONS, A CORPORATION, JOINTLY
                   AND SEVERALLY, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26159

                                   ORDER

      Appellant’s brief was originally due August 29, 2013. Appellant requested
and was granted an extension of time to file her brief until October 14, 2013, with
a notation that no further extensions would be granted absent exceptional
circumstances. No brief or further motion for extension of time has been filed.
      Unless appellant files her brief with the clerk of this court on or before
December 6, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                    PER CURIAM




                                       2